Exhibit 10.2

 

FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED

MORTGAGE WAREHOUSING AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE WAREHOUSING AND
SECURITY AGREEMENT (this “Amendment”) is made as of June 30, 2010, by and among
EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC (the “Borrower”), BANK OF
AMERICA. N.A., as Credit Agent (in such capacity, the “Credit Agent”), and the
LENDERS party to this Amendment (the “Lenders”).

 

WITNESSETH:

 

WHEREAS, capitalized terms used in this Amendment without definition have the
meanings provided therefor in that certain Fifth Amended and Restated Mortgage
Warehousing and Security Agreement dated as of April 16, 2010, by and among the
Borrower, the Credit Agent and the Lenders (the “Loan Agreement”); and

 

WHEREAS, the Borrower has requested that the Credit Agent and the Lenders agree
to further the Loan Agreement, and the Credit Agent and the Lenders have agreed
to amend the Loan Agreement, on, and subject to, the terms and conditions set
forth herein,

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Credit Agent, and the
Lenders agree as follows:

 

1.                                      Amendment to Loan Agreement.  As of the
Effective Date (as hereafter defined), the Loan Agreement is hereby amended as
follows:

 

The date “June 30, 2010” where it appears in clause (2) in Section 1.1(i) of the
Loan Agreement is hereby deleted and replaced with “June 30, 2011.”

 

After giving effect to the foregoing amendment, Section 1.1 (i) of the Loan
Agreement shall read as follows:

 

“(i) On and subject to the terms and conditions set forth herein, the credit
extended and advances made by Bank of America under the Existing Facility shall
continue in effect and be included within the line of credit established
pursuant to this Agreement (the “Facility”). The Facility shall be in effect
from the Effective Date until the earlier of: (1) termination by the Credit
Agent or the Company pursuant to this Agreement, and (2) June 30, 2011 (the
earlier of such dates being sometimes hereinafter referred to as the “Expiration
Date”). The period in which the Facility shall be in effect is hereinafter
called the “Agreement Period”. The term “Effective Date” means, subject to the
Company’s satisfaction of the conditions set forth in Article V, the date
hereof. This Agreement may be cancelled by the Company at any time upon thirty
(30) days prior written notice to the Credit Agent.”

 

2                                         Conditions Precedent.  This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by Credit Agent of, the following conditions and any other

 

--------------------------------------------------------------------------------


 

conditions set forth in this Amendment, by no later than 4:00 p.m. (Michigan
time) on the date hereof, subject to extension at the discretion of the Credit
Agent (with the date, if at all, by which such conditions have been satisfied or
waived being referred to herein as, the “Effective Date”), failing which this
Amendment and all related documents shall be null and void at the option of the
Credit Agent:

 

(a)                                 The Credit Agent shall have received the
following:

 

(i)                                     This Amendment, duly executed by the
Borrower, the Lenders, and the Credit Agent.

 

(ii)                                  A resolution, consent or approval of
Alliant, Inc., as the manager of the Borrower, certified by the Secretary of
Alliant, Inc., authorizing the execution, delivery and performance of this
Amendment and any other agreements, instruments or documents to be delivered by
the Borrower in connection herewith.

 

(iii)                               A certificate as to the incumbency and
authority of the officer of Alliant, Inc. or of the Borrower, as may be
applicable, executing this Amendment and any other agreements, instruments or
documents to be delivered by the Borrower in connection herewith.

 

(b)                                 No Default or Event of Default will exist as
of the Effective Date.

 

(c)                                  The Borrower shall have paid to the Credit
Agent, for the account of the Lenders, a non-refundable, fully earned commitment
fee in the amount of $200,000.

 

(d)                                 In addition to all other expense payment and
reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will pay or reimburse the Credit Agent its costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses and disbursements) incurred in connection with the preparation of this
Amendment, the Loan Agreement, and any other documents in connection herewith
and therewith.

 

3.                                      Waiver of Claims. The Borrower as of the
date hereof and as of the Effective Date, acknowledges, confirms and agrees that
it has no offsets, defenses, claims, counterclaims or causes of action of any
kind or nature against the Credit Agent and/or any Lender with respect to any of
its liabilities and obligations owing to the Credit Agent and/or any Lender,
and, in any event, as of the date hereof and as of the Effective Date the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of action of whatever kind or
nature, whether known or unknown, which it has or may have as of the date hereof
against the Credit Agent and/or the Lenders, or their respective affiliates,
officers, directors, employees, agents, attorneys, independent contractors, and
predecessors, together with their successors and assigns, directly or indirectly
arising out of or based upon any matter connected with the Loan Agreement or the
administration thereof or the obligations created thereby.

 

2

--------------------------------------------------------------------------------


 

4.                                      Acknowledgments by Borrower. As of the
date hereof and as of the Effective Date, the Borrower acknowledges, confirms,
represents and warrants and agrees that:

 

(a)                                 This Amendment is a Loan Document.

 

(b)                                 Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and, as of the date hereof and as of the Effective Date, the
Borrower hereby (x) ratifies, confirms and reaffirms all and singular of the
terms and conditions of the Loan Agreement and the other Loan Documents
applicable to the Borrower, and (y) represents and warrants that:

 

(i)                                          As of the date the Borrower
executes this Amendment, no Default or Event of Default exists, and no Default
or Event of Default will exist as of the Effective Date.

 

(ii)                                       The representations and warranties
made by the Borrower in the Loan Agreement and the other Loan Documents are true
and correct in all material respects as of the date hereof, and will be true and
correct in all material respects as of the Effective Date, except as to matters
which speak to a specific date, and changes in the ordinary course to the extent
permitted and contemplated by the Loan Agreement.

 

(iii)                                    The Borrower has the power and
authority and legal right to execute, deliver and perform this Amendment, and
has taken all necessary action to authorize the execution, delivery, and
performance of this Amendment, and the person executing and delivering this
Amendment on behalf of such the Borrower is duly authorized to do so.

 

(iv)                                   This Amendment has been duly executed and
delivered on behalf of the Borrower and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

 

(v)                                      The Borrower’s Operating Agreement has
not been amended since the amendment and restatement thereof dated as of
January 12, 2007, and the Borrower’s Restated Articles of Organization dated
February 4, 2004, and endorsed as filed on February 20, 2004, by the Michigan
Department of Consumer and Industry Services, has not been amended.

 

(vi)                                   Subsequent to the Effective Date (as
defined in the Loan Agreement), there have been no changes to Exhibits B, G,
G-1, K or L to the Loan Agreement.

 

(c)                                  The Borrower shall promptly pay upon
receipt of an invoice or statement therefor the reasonable attorneys’ fees and
expenses and disbursements incurred by the

 

3

--------------------------------------------------------------------------------


 

Credit Agent in connection with this Amendment and all previous matters relating
to the Loan Agreement and the Borrower’s relationship with the Credit Agent and
the Lenders.

 

5.                                      Miscellaneous.

 

(a)                                      This Amendment may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. Signatures transmitted electronically
(including by fax or e-mail) shall have the same legal effect as the originals,
but each party nevertheless shall deliver original signed counterparts of this
Amendment to each other party upon request of another party.

 

(b)                                      This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                       This Amendment shall be governed in
accordance with the internal laws of the State of New York (without regard to
conflict of laws principles) as an instrument under seal.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

EF&A FUNDING, L.L.C., d/b/a ALLIANT CAPITAL, LLC

 

 

 

By:

Alliant, Inc., its Manager

 

 

 

 

 

By

/s/ Kelley Prevete

 

 

Name:

Kelley Prevete

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and Lender

 

 

 

By

/s/ Scott M McLean

 

Name:

Scott M McLean

 

Title:

Senior Vice President

 

Signature page to First Amendment to Fifth Amended and Restated Mortgage
Warehousing and Security Agreement

 

--------------------------------------------------------------------------------